Citation Nr: 0715100	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  05-22 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
unauthorized emergency medical service provided to the 
veteran by Highlands Regional Medical Center on November 30, 
2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The veteran served on active duty from March to August 1964.

This matter is on appeal from a determination by the 
Department of Veterans Affairs Medical Center (VAMC), located 
in Bay Pines, Florida, which denied the benefit sought on 
appeal.  The veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A copy of the transcript 
of that hearing is of record.

FINDINGS OF FACT

1.  On November 30, 2004, the veteran was treated at 
Highlands Regional Medical Center for epigastric abdominal 
pain.

2.  At the time of the 2004 treatment in question, the 
veteran's service connected disabilities included depressive 
disorder, evaluated as 70 percent disabling; spondylolysis, 
evaluated as 40 percent disabling; and he was in receipt of a 
total rating based on individual unemployability due to 
service-connected disabilities.

3.  The private medical care provided on November 30, 2004, 
was emergent and a VA facility was not feasibly available for 
care at that time.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized private 
medical services provided on November 30, 2004, have been 
met.  38 U.S.C.A. §§ 1725, 5107 (West 2002); 38 C.F.R. 
§§ 17.120 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the treatment provided on November 
30, 2004, was for an emergent condition and that a VA 
facility was not feasibly available.

In claims involving payment/reimbursement by VA for medical 
expenses incurred as a result of treatment at a private 
facility, there are two theories of entitlement which must be 
addressed: (1) whether the services for which payment is 
sought were authorized by VA, see 38 U.S.C.A. § 1703(a), and 
(2) whether the claimant is entitled to payment or 
reimbursement for services not previously authorized, see 
38 U.S.C.A. § 1728(a).  See also Hennessey v. Brown, 7 Vet. 
App. 143 (1994).  In this case, the veteran has not argued, 
nor does the evidence suggest, that prior authorization for 
private medical treatment on November 30, 2004, was obtained.  
Thus, the pertinent issue is whether he is eligible for 
payment or reimbursement for medical services that were not 
previously authorized.

There is a three-prong test for meeting the requirements of 
entitlement to payment or reimbursement for unauthorized 
medical expenses.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  
Failure to satisfy any of the three criteria precludes VA 
from paying unauthorized medical expenses incurred at a 
private facility.  Zimick v. West, 11 Vet. App. 45, 49 
(1998); see also Malone v. Gober, 10 Vet. App. 539, 542 
(1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); 
H.R. Rep. No. 93-368, at 9 (July 10, 1973) ("[The proposed 
provision a]uthorizes reimbursement of certain veterans who 
have service-connected disabilities, under limited 
circumstances, for reasonable value of hospital care or 
medical services . . . from sources other than the VA.  
Eligible veterans are those receiving treatment for a 
service-connected disability. . . . Services must be rendered 
in a medical emergency and VA or other Federal facilities 
must not be feasibly available.").

The initial requirement is that treatment be for a service-
connected disability or for a nonservice-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability.  However, treatment can be for 
any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability.  38 C.F.R. § 17.52.

Review of the claims file reflects that service connection is 
presently in effect for depressive disorder, evaluated as 70 
percent disabling; spondylolysis, evaluated as 40 percent 
disabling; and he is in receipt of a total rating based on 
individual unemployability due to service-connected 
disabilities.

Inasmuch as the veteran is in receipt of a total rating based 
on individual unemployability due to service-connected 
disabilities, the Board finds that the veteran has a total 
disability permanent in nature resulting from a service-
connected disability.

The other two requirements are that a medical emergency must 
have existed such that delay would have been hazardous to 
life or health and that VA or other Federal facilities were 
not feasibly available, and an attempt to use them before 
hand or obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  38 C.F.R. § 17.120(b)(c).

During his September 2005 Travel Board hearing, the veteran 
testified that he had been experiencing sharp chest pains 
which had increased in severity when he woke up on the 
second.  He also testified that he had previously had a 
stroke and was unsure if he was having another stroke.  The 
veteran's fiancée, who stated that she is a Certified Nurse 
Assistant, recalled that the veteran was in such severe pain 
and because of his history of heart problems and stroke, she 
insisted that they go to the nearest hospital.  The veteran 
and his fiancée testified that the nearest hospital was 
approximately 14 miles and 20 minutes away and the nearest VA 
facility was over two hours away.  These facts are not in 
dispute.

A February 2005 Report of Contact reflects that the nearest 
VA facility was one-hundred-eighty miles (one way) from the 
veteran's home.  The Report of Contact further reflects that 
a VA physician disapproved the veteran's unauthorized claim 
for treatment for abdominal pain on the basis that the 
treatment was nonemergent, there was no evidence of an acute 
emergent condition, and a VA facility was available.  
Accordingly, in February and March 2005, the veteran and his 
healthcare providers for the November 30, 2004, episode were 
notified that his claim with respect to the expenses incurred 
in connection with this episode was denied.  

The Board disagrees with this characterization of the 
veteran's November 30, 2004, private medical treatment.

The emergency treatment records from Highlands Regional 
Medical Center reflect that physical examination revealed 
that the veteran complained of sharp epigastric abdominal 
pain and that he had a history of CVA (cerebrovascular 
accident).  The clinical impression was gastritis.  These 
records further reflect that the veteran was treated for 
gastrointestinal emergencies and his pain was nine on a scale 
of one to ten.  It is unclear how the veteran could have 
driven to the VAMC located one-hundred-eighty miles one way 
from the veteran's home.

With respect to whether or not an emergency existed, neither 
38 U.S.C.A. § 1728 nor 38 C.F.R. § 17.120 provide a 
definition of when an "emergency" exists.  An emergency is 
defined as "a sudden, generally unexpected occurrence or set 
of circumstances demanding immediate action."  Hennessey v. 
Brown, 7 Vet. App. 143, 147 (1994) (citations omitted) 
(emphasis in original).  The Board observes that 38 C.F.R. 
§ 17.1002, one of the regulations implementing the Veterans 
Millennium Health Care and Benefits Act, Pub. L. 106-117, 
Title I, Subtitle B, § 111, 113 Stat. 1556 (1999) (codified 
at 38 U.S.C.A. § 1725 (West 2002)), does define emergency 
services.  See 38 C.F.R. § 17.1002(b) (2006).  Although 
certainly not a binding definition when considering 
reimbursement under 38 C.F.R. § 17.120, it does provide a 
frame of reference.

Under 38 C.F.R. § 17.1002, emergency services exist where 
treatment is for a condition of such a nature that a prudent 
lay person would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health, and indicates that this standard is met if 
there is an emergency medical condition manifesting itself by 
acute symptoms of sufficient severity (including severe pain) 
that a prudent lay person who possesses an average knowledge 
of health and medicine would reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part. 38 C.F.R. § 17.1002(b).

As noted previously, the law does not require that a 
veteran's treatment actually be proven emergent, from a 
purely medical standpoint, in order to qualify for payment or 
reimbursement under 38 U.S.C.A. § 1725.  Rather, it need only 
be demonstrated that the initial evaluation and treatment was 
for a condition of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.  The implementing regulation specifically provides 
that this standard is considered to be met under 
circumstances where a condition manifests itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.

While the veteran should attempt to use a VA hospital 
whenever possible in light of the very high costs involved in 
private care, clearly impacting VA's ability to help veterans 
overall, here, inasmuch as the veteran was in severe pain 
which increased in severity the following day, the Board 
finds that this standard has been met.  Further, given the 
apparent emergent nature of the veteran's condition and the 
fact that the veteran resides one hundred eighty miles from 
the nearest VA facility, the Board is satisfied that a VA 
medical facility was not feasibly available.  The testimony 
of the veteran and his fiancée is found credible.  
Accordingly, the appeal is granted.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
the duties of VA to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Neither 
the VCAA nor the implementing regulations, which reside in 
Part 17 of 38 C.F.R. See 66 Fed. Reg. 45,620, 45,629 (Aug. 
29, 2001), apply to this case.  Moreover, in light of the 
full grant of benefits sought on appeal, it is clear that no 
further notification or assistance under the VCAA is 
necessary to develop facts pertinent to the veteran's claim.

ORDER

Payment or reimbursement of the cost of unauthorized 
emergency medical service provided to the veteran by 
Highlands Regional Medical Center on November 30, 2004, is 
granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


